Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.

 Claims Status:
Claims 2-4 and 8 have been cancelled. 
Claims 1, 5-7, 9-30 are pending.
Claims 19-29 are withdrawn.
Claims 1, 5-7, 9-18 and 30 are under examination. 

Withdrawn rejections
Applicant's amendments and arguments filed 4/6/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is directed to a formulation for administration in vivo comprising the conjugate of claim 1. No other components are named. The covalent anesthetic-polymer conjugate of claim 1 is a formulation of S1SCB and a polymer for prolonged duration of local anesthesia. Therefore, the formulation of claim 14 is the same scope as claim 1 and does not further limit the anesthetic-polymer conjugate of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 7, 9-14 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belinka et al. (US 20040228831) and Johnson et al. (PSEBM 1964;117:425-430) and Kohane et al. (WO 9851290) and Bello et al. (US 5505958) and Bapat et al. (US 20140364595).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    679
    781
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1 and 10, Belinka et al. teach polymeric drug conjugates (Abstract; claim 1) with a hydrophilic polymer backbone (claim 25) with one or more biological active agents covalently conjugated via a linker to the polymer backbone (claims 2 and 3) where the linker is cleaved by hydrolysis (claim 19, [0128]), hence a hydrolysable linker, and the drug comprises an anesthetic and a corticoid (claim 47). The anesthetic agent is naturally inactive while conjugated to the polymer backbone and once the linker is cleaved after administration an effective amount of active agents including anesthetic is released from the polymer backbone. Since the purpose of the anesthetic is to induce effective local nerve blockade, then the polymeric drug conjugate of Belinka et al. naturally has prolonged duration of local anesthesia with reduced toxicity relative to the unconjugated anesthetic agent following administration to a subject at a site in need thereof. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
	With regard to instant claims 6 and 7, Belinka et al. teach that the polymer backbone further comprises PEG of about 2000 MW which is about 2000 Da.
	With regard to instant claim 14, Belinka et al. teach a pharmaceutical composition comprising the polymer-drug conjugate and a physiological acceptable carrier suitable for injection or topical methods of administration (claims 63-64).
	Regarding claim 1, Johnson et al. teach that 50 years prior to the effective filing date of the instant application, artisans where immobilizing poison from gonyaulax by covalently conjugating it via formaldehyde onto the polymeric protein BSA (pages 425-426) where animals could tolerate no more than 2.5 mg of the composition and 20-30 mg was lethal after injection (page 427, upper left column) which appears to indicate hydrolytic cleavage/dissociation of the agent (page 428, upper right column). 
	With regard to instant claims 1 and 11-13, Kohane et al. teach local anesthetic formulations comprising site 1 sodium channel blockers, such as tetrodotoxin (TIX), saxitoxin (STX), decarbamoyl saxitoxin, and neosaxitoxin as well as gonyautoxins (Abstract; claim 2) in combination with vanilloids, such as the TRPV 1 agonist capsaicin (page 10, lines 10-32), and glucocorticoids (claim 1) where the glucocorticoid is selected from the group consisting of dexamethasone, cortisone, hydrocortisone, prednisone, beclomethasone, betamethasone, flunisolide, methyl prednisone, para methasone, prednisolone, triamcinolome, alclometasone, amcinonide, clobetasol, fludrocortisone, diflurosone diacetate, fluocinolone acetonide, fluoromethalone, flurandrenolide, halcinonide, medrysone, mometasone, and pharmaceutically acceptable salts and mixtures thereof (claim 8). Kohane et al. teach that: “Dexamethasone was included to avoid inflammation due to the polymer, and was found to increase substantially the period of nerve blockade so that relief could be
obtained for periods as long as a few days.” (page 2, lines 28-31).
	With regard to instant claims 1 and 9, Kohane et al. teach a controlled release formulation (claim 11) in a polymeric carrier (claim 12) that provides nerve block over a period of time of weeks to months (claim 14) which would be following administration in vivo.
	With regard to instant claims 17 and 18, Kohane et al. teach using a unit dosage of between 7-2800 micrograms of tetrodotoxin (page 17, lines 1-6) which would provide nerve block over a period of time of weeks to months (claim 14) as well as 2-5 day blockades (page 16, II Applications). MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Belinka et al.  is that Belinka et al. do not expressly teach an amount of anesthetic agent between 0.1-200 µg wherein the anesthetic agent is a vanilloid receptor subtype I (TRPVI) agonist or a site one sodium channel blocker (S1SCB) wherein the S1SCB is selected from the group consisting of tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, neosaxitoxin, and the gonyautoxins that releases the anesthetic agent over a period of between about 24 hours and 72 hours, between 72 hours and one week, or between one week and one month following administration in vivo or wherein the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof. This deficiency in Belinka et al.  is cured by the teachings of Kohane et al. and Johnson et al. 
2. The difference between the instant application and Belinka et al. is that Belinka et al. do not expressly teach wherein the conjugate further comprises one or more covalently-bound glucocorticoids wherein the glucocorticoids are selected from the group consisting of selected from the group consisting of dexamethasone, cortisone, hydrocortisone, prednisone, beclomethasone, betamethasone, flunisolide, methyl prednisone, para methasone, prednisolone, triamcinolome, alclometasone, amcinonide, clobetasol, fludrocortisone, diflurosone diacetate, fluocinolone acetonide, fluoromethalone, flurandrenolide, halcinonide, medrysone, and mometasone, and pharmaceutically acceptable salts and mixtures thereof. This deficiency in Belinka et al.  is cured by the teachings of Kohane et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic conjugate of Belinka et al. with an amount of anesthetic agent between 0.1-200 µg wherein the anesthetic agent is a vanilloid receptor subtype I (TRPVI) agonist or a site one sodium channel blocker (S1SCB) wherein the S1SCB is selected from the group consisting of tetrodotoxin (TTX), saxitoxin (STX), decarbamoyl saxitoxin, neosaxitoxin, and the gonyautoxins that releases the anesthetic agent over a period of between about 24 hours and 72 hours, between 72 hours and one week, or between one week and one month following administration in vivo or wherein the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof, as suggested by Kohane et al. and Johnson et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. teach the genus of anesthetics but is silent on species of anesthetics and their amounts. The ordinary artisan would look to Kohane et al. and find local anesthetic formulations comprising site 1 sodium channel blockers, such as tetrodotoxin (TIX), saxitoxin (STX), decarbamoyl saxitoxin, and neosaxitoxin as well as gonyautoxins (Abstract; claim 2) in combination with vanilloids (claim 1) such as the TRPV 1 agonist capsaicin (page 10, lines 10-32) and that certain anesthetics employed in a unit dosage of between 7-2800 micrograms (page 17, lines 1-6) which would provide nerve block over a period of time of weeks to months (claim 14). 7-2800 micrograms overlaps the instantly claimed range of 0.1-200 micrograms. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Since the amount overlaps that which is instantly claimed in claim 17, then the amount of anesthetic is in an amount effective to induce effective local nerve blockade for a period of up to one month following administration to a subject in need thereof. The ordinary artisan would have a reasonable expectation of success in conjugating the anesthetic to the polymer backbone because the art of Johnson et al. have already demonstrated how to conjugate gonyautoxin to a polymer backbone thus providing a reasonable expectation of success in so doing.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic conjugate of Belinka et al. where the conjugate further comprises one or more covalently-bound glucocorticoids wherein the glucocorticoids are selected from the group consisting of selected from the group consisting of dexamethasone, cortisone, hydrocortisone, prednisone, beclomethasone, betamethasone, flunisolide, methyl prednisone, para methasone, prednisolone, triamcinolome, alclometasone, amcinonide, clobetasol, fludrocortisone, diflurosone diacetate, fluocinolone acetonide, fluoromethalone, flurandrenolide, halcinonide, medrysone, and mometasone, and pharmaceutically acceptable salts and mixtures thereof, as suggested by Kohane et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. already suggest adding corticoids in combination with the anesthetic agent and Kohane et al. further teach the desirable selection of dexamethasone which not only assists in avoiding inflammation due to the polymer but also increases the period of nerve blockade. Accordingly, the ordinary artisan is motivated to covalently conjugate the glucocorticoid dexamethasone to the polymer backbone for those beneficial properties. Selection of the other claimed glucocorticoids is obvious over those taught by Kohane et al.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Belinka et al. (US 20040228831) and Johnson et al. (PSEBM 1964;117:425-430) and Kohane et al. (WO 9851290), as applied above, in further view of Bapat et al. (US 20140364595).
Belinka et al., Johnson et al. and Kohane et al. are discussed above.
Regarding instant claim 5, Bapat et al. teach drug-linker-carrier systems:

    PNG
    media_image2.png
    180
    844
    media_image2.png
    Greyscale

where the carrier can be a polymer (Figure 22) such as polyethylene glycol or derivative thereof with an average weight range from about 200-30000 g/mol [0104] and Bapat et al. teach both biocompatible PEG and copolymers thereof and poly(glycerol sebacate) (PGS) as functional equivalent carriers [0107] as well as biocompatible hydrophobic backbone polymers such as polystyrene [0108].
The difference between the instant application and Belinka et al. is that Belinka et al. do not expressly teach poly(glycerol sebacate) or hydrophobic polymers in the backbone. This deficiency in Belinka et al. is cured by the teachings of Bapat et al.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic drug conjugate formulation of Belinka et al. as modified by Kohane et al. and Johnson et al., with poly(glycerol sebacate) or hydrophobic polymers in the backbone, as suggested by Bapat et al., and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. teach that the polymer segment can be PEG or a copolymer thereof (claim 24) and Bapat et al. render functionally equivalent PEG and poly(glycerol sebacate) as well as other hydrophobic polymers for the carrier. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Accordingly, the ordinary artisan would select poly(glycerol sebacate) or any of the other hydrophobic polymers taught by Bapat et al. for use as the carrier polymer in Belinka et al. with a reasonable expectation of success.

Claims 15, 16 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Belinka et al. (US 20040228831) and Johnson et al. (PSEBM 1964;117:425-430) and Kohane et al. (WO 9851290), as applied above, in further view of Bello et al. (US 5505958).
Belinka et al., Johnson et al. and Kohane et al. are discussed above.
Regarding claims 15, 16 and 30, Bello et al. teach for transdermal drug delivery, hence topically delivered drugs such as benzocaine, lidocaine and bupivicaine (column 3, lines 3-10), to combine the local anesthetic with a penetration enhancer (claims 11 and 12) such as PEG200 (column 3, lines 55-65).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the polymer-anesthetic drug conjugate formulation of Belinka et al. as modified by Kohane et al. and Johnson et al., with PEG200 as an excipient, as suggested by Bello et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Belinka et al. teach that the formulation is suitable for topical methods of administration and Bello et al. teach that when administering topical anesthetics then the artisan combines the anesthetic with a penetration enhancer such as PEG200 which ostensibly enhances penetration of the anesthetic through the skin. Accordingly, the ordinary artisan is motivated to enhance the penetration of the anesthetic through the skin and would select any one of the named penetration enhancers including PEG200 with a reasonable expectation of success. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Response to Arguments:
Applicant’s analysis of Belinka asserts that Belinka does not disclose hydrolytically cleavable linkers. On this point Applicant and the Examiner have to agree to disagree. The Examiner cannot ignore the express teaching by Belinka which says Examiner added emphasis: “…chemical hydrolysis (e.g., at an ester bond) may begin by simple hydration of the poly[D-L-M-P] conjugate upon delivery to the organism. Hydrolytic cleavage may result in release of the complex L-D or the free active compound D.” [0128]. The only sound conclusion that can be drawn is that Belinka teach and suggest hydrolytically cleavable ester linkers. Applicant even acknowledges that Belinka “specifies that the linker “is initially cleaved by hydrolysis,..” (remarks page 10, liens 1-2). Moreover, Applicant teaches that the covalent conjugation of the anesthetic to the polymer is achieved esterification (page 48, lines 9 and 19-23), which necessarily provides an ester bond just as taught by Belinka. Applicant’s arguments on this point are not persuasive. 
Applicant asserts that Belinka does not disclose active site I sodium channel blockers. Belinka is not relied upon for that teaching. The Examiner is relying on Belinka as discussed in the rejection and not as characterized by Applicant. 
Regarding Kohane, Applicant asserts that Kohane does not describe conjugating the site I sodium channel blockers to an agent to make inactive, nor ways to convert to an active form which is released over a prolonged time (bottom of page 10 of remarks). However, Kohane is not relied upon for that teaching. The Examiner is relying on Kohane as discussed in the rejection and not as characterized by Applicant. 
Regarding Bello, Applicant asserts that: “Bello does not describe conjugating the site I sodium channel blockers to an agent to make inactive, nor ways to convert to an active form which is released over a prolonged time.” However, Bello is not relied upon for that teaching. The Examiner is relying on Bello as discussed in the rejection and not as characterized by Applicant. 
Similarly regarding Bapat, Applicant asserts that: “Bapat describes compounds that are structurally and functionally distinct from the claimed site I sodium channel blockers, and are not converted from an active agent to an inactive agent by conjugation, much less lead one to the claimed subject matter, where the bound agent is inactive, but converted to an active form which is released over a prolonged time.” However, the Examiner is relying on Bapat as discussed in the rejection and not as characterized by Applicant. 
In summary regarding the secondary references, the Examiner is relying on Kohane, Bello and Bapat as characterized by the Examiner and not as by Applicant. 
Applicant asserts that Kohane is the closest art because Kohane relates to the same compounds. The Examiner does not agree. As a general guideline, the closest prior art is the reference that has the most claim limitations in common with the invention, bearing in mind the relative importance of particular limitations. In re Merchant, 575 F.2d 865, 868 (CCPA 1978). That references is Belinka teaching polymeric drug conjugates (Abstract; claim 1) with a hydrophilic polymer backbone (claim 25) with one or more biological active agents covalently conjugated via a linker to the polymer backbone (claims 2 and 3) where the linker is cleaved by hydrolysis (claim 19, [0128]), hence a hydrolysable linker, and the drug comprises an anesthetic and a corticoid (claim 47). The anesthetic agent is naturally inactive while conjugated to the polymer backbone. Consequently, Applicant’s arguments concerning Kohane are not addressing the rejection over Belinka. Applicant’s arguments are not persuasive. 
Applicant asserts that the prior art does not disclose a critical element which is delivery of site I sodium channel blockers in inactive form by conjugating them to a polymeric backbone. Respectfully, the Examiner cannot agree. The art of Johnson et al. has already shown the ordinary artisan how to conjugate, for example, gonyautoxins, to a polymeric backbone, which inactivates the S1SCB gonyautoxin. Conjugation prevents any free anesthetic molecules from interacting with physiological targets and exerting their anesthetic effect. All Applicant is doing is claiming how the prior art anesthetic-polymer conjugate operates. It is the composition that may be patented and not the scientific explanation of its operation. Applicant is not entitled to a patent for such explanation. “In general, a limitation or the entire invention is inherent and in the public domain if it is the ‘natural result flowing from’ the explicit disclosure of the prior art.”  Schering, 339 F.3d at 1379 (citing Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 970 (Fed.Cir.2001); In re Kratz, 592 F.2d 1169, 1174 (CCPA 1979)). In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.  See Atlas Powder, 190 F.3d at 1347 (“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's function, does not render the old composition patentably new to the discoverer.”) Also note from MPEP 2112 I and II (Examiner added emphasis): “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Accordingly, Applicant’s arguments have been carefully considered but are not persuasive. 
Applicant asserts hindsight by the Examiner. However, Applicant has failed to point out which parts the Examiner gleaned solely from Applicant’s disclosure. The Examiner has only relied upon the prior art to meet each and every limitation. Applicant’s arguments concerning hindsight have been noted but are not persuasive.
Applicant states: “it was necessary to conduct multiple controlled studies to determine if it was in fact possible to reversibly inactivate the claimed site I sodium channel blockers. There is no evidence in the cite art that one could do so, much less how.” Respectfully, the Examiner cannot agree. In this record, the Examiner has cited at least Johnson et al. who teach how to conjugate gonyautoxin to a protein polymer backbone which inactivates the gonyautoxin but the conjugation is reversible such that the gonyautoxin is reversibly inactivated by conjugation to the polymer backbone.
Applicant asserts unexpected results. Evidently, the basis for this assertion of unexpected results is: “Neither Belinka nor Kohane ever suggests that one could reversibly inactivate the site I sodium channel blockers.” Respectfully, this is not an unexpected result. Johnson et al. conjugated gonyaulax paralytic agent to proteins where the conjugated gonyaulax agent was non-toxic to mice but the same solution if left standing 24 hours at 25°C was found to contain toxicity equivalent to 1µg PSP/ml (page 428, right column first paragraph). Johnson et al. also noted that the coupling was reversible which caused the agent to be slowly released (page 430, left column first paragraph). Thus, when conjugated to the polymer backbone the agent is inactivated but when released it is activated. This is well established knowledge in the art. Respectfully, Applicant’s arguments concerning unexpected results are not persuasive.

Examiner Comment: To synthesize the polymer-anesthetic conjugate, Applicant mixed TTX with a mixture of PEG, sebacic acid and glycerol in the presence of DIC and DMAP (page 51, Synthesis of TDP-drug conjugates) to form the conjugate via Steglich esterification reactions (page 62, lines 5-7). The chemistry is shown in Figure 1B and the inventor’s cartoon of the resulting structure is provided in Figure 1C below:

    PNG
    media_image3.png
    401
    405
    media_image3.png
    Greyscale

In the Examiner’s professional opinion, here lies Applicant’s invention. The Examiner suggests a product-by-process limitation that would provide structure to the anesthetic-polymer conjugate, as suggested in Figure 1B and 1C and as described in the specification (page 51 Synthesis of TDP-drug conjugates) to overcome the applied art of record. See the interview summary filed concomitantly.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613